Citation Nr: 0612392	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  02-15 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased rating for left knee disability, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1991 to 
September 1995.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (VA) from a May 2001 rating 
decision of the VA Regional Office (RO) in Des Moines, Iowa 
that denied an evaluation in excess of 10 percent for 
service-connected left knee disability. 


FINDING OF FACT

Post-operative residuals of left knee medial meniscus tear 
are manifested by crepitus, tenderness, noncompensable loss 
of motion, 5-/5 strength, and complaints of pain with 
reported easy fatigability, lack of endurance, weakness, and 
activity restrictions consistent with no more than mild 
impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
left knee disability are not met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5260, 5261 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim has been accomplished.  As evidenced by 
the statement of the case, and the supplemental statements of 
the case, the appellant and his representative have been 
notified of the laws and regulations governing entitlement to 
the benefit sought, and informed of the ways in which the 
current evidence has failed to substantiate the claim.  These 
discussions also served to inform him of the evidence needed 
to substantiate the claim.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters to the 
appellant dated in July 2003 and April 2005, the RO informed 
him of what the evidence had to show to substantiate the 
claim, what medical and other evidence the RO needed from 
him, what information or evidence he could provide in support 
of the claim, and what evidence VA would try to obtain on his 
behalf.  The letters also advised him to submit relevant 
evidence or information in his possession.  38 C.F.R. 
§ 3.159(b) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should generally be 
provided prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that its decision was not 
meant to invalidate any existing decision made prior to such 
notice, and, indeed, that VA could satisfy VCAA notice 
requirements by ensuring that the proper notice was 
ultimately provided after the initial adverse decision on the 
claim.  Id, at 120, 122-4.  The Board does not find that any 
late notice under the VCAA requires remand to the RO.  
Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  
Additionally, while the veteran was not provided notice 
regarding the criteria for award of an effective date, see 
Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), such an issue is not now before the Board.  

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate his claim.  Private records and extensive VA 
clinical records have been received and associated with the 
claims folder.  The veteran was afforded several VA 
examinations, most recently in September 2005.  The appellant 
also had the opportunity to provide testimony upon personal 
hearing.  Under the circumstances, the Board finds that 
further assistance is not required.  See 38 U.S.C.A. 
§ 5103A(a)(2).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during active military service and the residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that for 
disabilities evaluated on the basis of limitation of motion, 
VA was required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45 (2005), pertaining to functional impairment.  The Court 
instructed that in applying these regulations VA should 
obtain examinations in which the examiner determines whether 
the disability was manifested by weakened movement, excess 
fatigability, or incoordination.  Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  Id.  

Service connection for left knee medial meniscus tear was 
granted by rating action dated in July 2000.  A 10 percent 
disability evaluation was assigned under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5257 which provides that 
mild recurrent subluxation or lateral instability of a knee 
warrants a 10 percent evaluation.  Moderate recurrent 
subluxation or lateral instability warrants a 20 percent 
evaluation.  A 30 percent evaluation requires severe 
recurrent subluxation or lateral instability.  Id.

A 20 percent evaluation may be assigned where there is 
evidence of dislocated cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 (2005).

Applicable regulations also provide that knee disability may 
be rated on the basis of limitation of motion under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 and Diagnostic Code 5261 
(2005).

The Rating Schedule provides that flexion of either leg 
limited to 60 degrees warrants a noncompensable rating; 
flexion limited to 45 degrees warrants a 10 percent rating; 
flexion limited to 30 degrees warrants a 20 percent rating; 
and flexion limited to 15 degrees warrants a 30 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005).

Extension limited to 5 degrees warrants a noncompensable 
rating; extension limited to 10 degrees warrants a 10 percent 
rating; extension limited to 15 degrees warrants a 20 percent 
rating; and extension limited to 20 degrees warrants a 30 
percent rating.  A 40 percent evaluation requires that 
extension be limited to 30 degrees.  A 50 percent evaluation 
requires that extension be limited to 45 degrees or more.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005).  

Full flexion of the knee is considered to be 140 degrees.  
Full extension is considered to be 0 degrees.  See 38 C.F.R. 
§ 4.71, Plate II (2005).

The appellant was afforded a VA examination in April 2000 
where history of in-service left knee injury was recited.  On 
examination, both patellae were movable, but the left was 
slightly tender on its lateral side.  Both knees could be 
easily extended to 180 degrees (the same as 0 degrees) and 
flexed to 140 degrees without pain.  No ligament laxity was 
detected in either knee.  It was reported that forceful 
attempts to identify ligamentous laxity in the left knee 
resulted in mild pain, primarily in the region of the lateral 
collateral ligament, which did not appear to be torn or 
relaxed.  Magnetic resonance imaging (MRI) of the left knee 
revealed findings consistent with a complete tear of the 
posterior horn of the medial meniscus that extended to the 
superior articular surface of the tibia.  No other associated 
abnormalities were identified.

A VA outpatient note dated in February 2001 indicated that 
the appellant's left knee pain seemed to have worsened over 
the past year with intermittent complaints of swelling, 
locking and occasional popping.  Physical examination 
revealed tenderness over the medial joint line and MRI was 
consistent with a posterior horn medial meniscal tear.  The 
appellant subsequently underwent left knee arthroscopy and 
medial meniscus debridement.  On follow-up in April 2001, the 
veteran reported occasional knee discomfort when squatting to 
pick things up.  His scars were observed to be well healed.

VA outpatient records dating from August 2002 indicate that 
the appellant's left knee did well until June 2001 when he 
fell at work with subsequent swelling and difficulty 
ambulating.  He complained of a daily instability-type 
feeling where the knee felt as if the bones had shifted.  He 
said that he could not put weight on the knee and that pain 
was located deep, but not under the patella.  Physical 
examination at that time revealed minimal joint line 
tenderness without effusion.  Musculature was symmetric with 
no evidence of varus or valgus laxity.  There was three-
millimeter laxity of the left knee with the anterior drawer 
test compared to the right.  The McMurray's patellar 
apprehension and grind tests were negative.  An assessment of  
internal derangement of the left knee, possibly ACL 
insufficiency for which the appellant was issued a functional 
knee brace.

The veteran was afforded a VA examination in November 2002.  
It was reported that left knee pain had become a chronic 
problem at a level of 3/10 with episodes of increased pain to 
8/10 with weight bearing and increased walking.  He stated 
that he was unable to bend the left knee well secondary to 
pain, and felt that range of motion was also somewhat 
impaired.  The veteran related that he took daily analgesics 
for pain that provided some relief, and that he had chosen to 
work in a basically sedentary position because of knee pain.  
He denied stiffness, redness, instability or locking at that 
time, but did report decreased ability to ambulate and lack 
of endurance secondary to the chronic nature of his problem.  
It was reported that the only alleviating factors were rest 
and Naprosyn.  It was noted that he had been wearing the ACL 
brace for the past five to six months with some improvement 
in his ambulating ability.  The examiner stated the veteran 
did not have any patellar or knee dislocation, and no 
symptoms suggesting inflammatory arthritis.  It was noted 
that he could not run because of the left knee.  

Upon physical examination, range of motion was reported to be 
from zero to 150 degrees.  There was normal mobility of the 
patella without grinding.  No effusion was observed.  Calf 
musculature was slightly decreased on the left compared to 
the right.  No joint line tenderness, or varus or valgus 
laxity was appreciated.  There was two-millimeter laxity on 
anterior drawer test of the left knee.  The endpoint on the 
Lachman's exam was also somewhat soft on the left, compared 
with the right.  The McMurray's test was negative and there 
was no patellar apprehension. It was reported that plain film 
X-rays of the left knee from August 2002 showed no 
degenerative changes such as joint space narrowing or 
osteophyte formation.  

Clinic notes from Iowa Health Physicians dating from January 
2003 indicate complaints of continuing left knee pain for 
which it was recorded that the veteran was being worked up 
for surgery.  An X-ray of the left knee in March 2003 was 
interpreted as essentially normal.  An MRI that same month 
revealed probable post-operative changes within the body and 
anterior horn of the medial meniscus, and an intact ACL 
without evidence of additional internal derangement and 
patellar chondromalacia.  A clinic note indicated persisting 
left knee pain. 

VA outpatient clinic notes dated between January 2003 and 
January 2004 reflect continuing treatment for reported 
chronic knee pain with activity and at rest.  The veteran 
related that the knee gave way at times and interfered with 
his work.  A comprehensive preoperative physical examination 
was performed in October 2003 on which the left knee was 
described as having full range of movement, and no laxity or 
clicks.  The appellant underwent left knee arthroscopy in 
December 2003 that disclosed no abnormal findings.  
Rehabilitation therapy was prescribed following surgery.  

The veteran presented testimony upon personal hearing in 
December 2003 to the effect that he had continuous pain in 
the left knee and that it had a tendency to give way once or 
twice a day.  He said that he could not squat using the knee, 
could barely walk up stairs and had recently developed a 
tingling sensation that radiated to the toes.  He indicated 
that he had severely restricted motion, substantial activity 
restrictions on account of the left knee, took medication for 
pain, and was currently unemployed due to left knee 
symptomatology.

VA outpatient clinic notes dated in February 2004 reflect 
that veteran continued to be seen for left knee pain.  He 
indicated on occasion that he could not stand for more than 
45 minutes.  

The appellant was afforded a VA orthopedic examination in 
April 2004 for a claim unrelated to this appeal where it was 
noted that complaints included pain in the upper lateral and 
lower medial aspects of the left patella that was 3/10 at 
rest and 7/10 with activity.  The veteran stated that the 
left knee popped and grated, but did not lock or give way 
suddenly.  He said that if he twisted the wrong way, the knee 
would become painful and swell up, and that this had happened 
about 50 times during the past year.  He related that such 
symptoms resolved overnight with ice, Tylenol, rest and 
elevation.  It was reported that the veteran had assistive 
devices consisting of an elastic patellar window sleeve that 
he often wore, and a rigid hinged left knee brace when 
performing heavy work that provided some relief.  It was 
noted that that he was fired from his job in 2003 as a result 
of a confrontation with a female employee. 

Examination of the left knee disclosed range of motion from 
zero to 88 passive degrees and active flexion to 132 degrees.  
There was no evidence of warmth, redness, effusion or 
deformity.  The veteran had 2+ crepitus and marked tenderness 
about the superior aspect of the left patella with a positive 
compression test.  The apprehension test was negative.  There 
was good stability, bilaterally, with solid endpoints on V/V 
stress.  The drawer, Lachman's and McMurray's tests were 
negative.  No joint line tenderness was elicited.  The 
veteran could perform a squat to about 90 degrees, before 
pain precluded further motion.  Strength was symmetric and 
full in both lower extremities.  No dislocation, subluxation 
or inflammatory arthritis was noted.  A diagnosis was 
rendered of chronic left knee pain as described, with 
findings suggestive of peripatellar chondromalacia, but not 
supported by a recent arthroscopic examination, with moderate 
functional limitation, primarily due to pain.  The examiner 
commented that the veteran's left knee condition was a 
diagnostic enigma in view of the recent arthroscopic 
examination that was completely normal and the minimal 
findings on current physical examination.  

Upon referral by workmen's compensation, a private Functional 
Capacity Evaluation was conducted in June 2004 disclosing 
left knee findings that included left knee flexion from -10 
degrees of extension to flexion within normal limits.  It was 
reported that the veteran demonstrated an extension lag on 
left knee extension and weakness through both lower 
extremities that was more significant on the left.  It was 
found that this weakness caused him to ambulate with an 
antalgia of the left lower extremity during functional tasks.

Upon personal hearing in March 2005, the veteran essentially 
reiterated complaints that included left knee popping, giving 
way, especially on weight bearing, and daily pulsating pain.  
He stated that he had lost jobs on account of the left knee.  
He said that he currently worked in a position that did not 
impact his left knee that much, but that he did have 
substantial activity restrictions.  The appellant stated that 
he had flare-ups of left knee pain at least twice a week for 
which he took painkillers.

The appellant most recently underwent VA left knee evaluation 
in September 2005.  It was reported that the claims folder 
and VA medical records were reviewed.  A comprehensive 
clinical history was recited.  The veteran's complaints 
included giving way if he pivoted on the left foot and when 
coming down stairs.  He said that he had left leg weakness 
with pain that was worse climbing stairs, twisting, running, 
standing in place for more than one minute, walking, and 
being on his feet for 10 to 15 minutes.  The veteran 
indicated that he occasionally lost his balance due to his 
left knee giving out, and sometimes fell when going down 
stairs.  He related that he took Tylenol several times a day, 
used two different types of braces, and had physical therapy.  
The appellant reported that he had flare-ups of pain and had 
missed four work days in the past year due to pain.  He 
related that he currently drove a truck for a soft drink 
company, and that everything was done with an electric self-
propelled forklift usually performed by someone else.  It was 
noted that he was generally able to perform activities of 
daily living without assistance, but limited the time he 
engaged in grocery shopping.  

Upon examination, posture was straight, and gait was stable, 
smooth and symmetric.  The lower extremities were properly 
aligned and grossly symmetric.  Muscle mass and tone were 
grossly within normal limits.  Strength was reported to be 5-
/5 in the left lower extremity with mild fatiguing and lack 
of endurance after continuous resistance greater than gravity 
with some increased pain and weakening with resistance during 
knee extension.  There was no instability with either varus 
or valgus force.  He had a negative pivot shift and no 
warmth, erythema or effusion; 2+ crepitance was noted.  
Passive range of motion was from zero to 130 degrees and from 
zero to 125 degrees actively and after repetition.  A 
diagnosis of left medial meniscal tear, post-operative, with 
patellofemoral syndrome, chronic pain and moderate impact on 
functional ability.  The examiner added that there was no 
evidence of subluxation or lateral instability, but that the 
appellant had mild weakening and fatigability during 
resistance testing on strength and repetitive use.

As the evidence shows, the veteran's service-connected left 
knee disorder has primarily been manifested by complaints of 
chronic pain, with some indication of diminished strength.  
He has been found to have 2+ crepitance, and slightly 
fluctuating range of motion, which at worst included a loss 
of 10 degrees of extension.  VA and private examiners have 
also acknowledged his complaints of popping, giving way, 
occasional swelling and activity restrictions.  Left knee 
tenderness has been elicited at various times.  The appellant 
has been issued a knee sleeve and brace to assist in 
ambulating.

The record reflects that the appellant has had two 
arthroscopic surgeries and no abnormal pathology has been 
found, including arthritis.  No swelling, locking, effusion, 
inflammation or instability has ever been noted on objective 
examination.  It is not shown that the veteran has 
demonstrated a degree of flexion or extension that is 
commensurate with a compensable rating under Diagnostic Code 
5260 or a rating greater than 10 percent under Diagnostic 
Code 5261.  VA examiners in 2004 and 2005 characterized 
functional impairment as moderate, although it was clearly 
reported that there were no objective findings of instability 
or subluxation, and there has been no suggestion that pain or 
other difficulties are tantamount to greater limitation of 
motion.  

There has been some suggestion that the veteran experiences 
fatigability, weakness and lack of endurance.  The veteran 
also reports flare-ups of pain and activity restrictions that 
may comport with increased functional loss as described in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  It is shown, 
however, as noted above, that he had little in the way of 
other objective left knee pathology for which a higher 
disability evaluation is indicated.  His problems have not 
been shown to equate to problems with flexion to a level of 
45 degrees or worse, or to loss of extension to 15 degrees or 
worse.  The Board thus finds that the current 10 percent 
rating adequately contemplates all symptomatology associated 
with the service-connected left knee disorder, to include 
that resulting from functional loss.  In other words, there 
exists no difficulties with instability or subluxation to 
warrant a compensable rating under Diagnostic Code 5257 and 
functional losses do not equate to a compensable level under 
Diagnostic Code 5260.  At one point, it was noted that he had 
lost 10 degrees of extension, which warrants the currently 
assigned 10 percent rating.  There is no indication in the 
objective findings that functional loss due to pain, etc., 
equates to a disability tantamount to greater limitation of 
motion.  

Although separate ratings are assignable under Diagnostic 
Codes 5257, 5260, and 5261, for the reasons set forth above, 
there is no basis for award of any compensable rating 
separate from the 10 percent already assigned.  Therefore, a 
higher evaluation is not warranted. 


ORDER

An increased rating for left knee disability is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


